 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
     ALONZO McKINNEY,                        )   No. 18-7198 JAK (FFM)
12                                           )
                        Plaintiff,           )
13         v.                                )   JUDGMENT
                                             )
14                                           )
     COUNTY OF IMPERIAL, et al.,             )
15                                           )
                        Defendants.          )
16                                           )
17
           Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18
     United States Magistrate Judge,
19
           IT IS ADJUDGED that plaintiff’s claim against Dr. Lalas is dismissed without
20
     prejudice and plaintiff’s remaining claims are dismissed with prejudice.
21
22
     DATED: May 21, 2019
23
24
25                                                   JOHN A. KRONSTADT
                                                     United States District Judge
26
27
28
